Citation Nr: 0613817	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-28 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a higher initial evaluation, in excess of 10 
percent, for status post excision of lesion of bone, right 
medial femoral condyle. 

REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1963 to May 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action awarding the 
veteran service connection for status post excision of lesion 
of bone, right medial femoral condyle with mild degenerative 
changes, and thereafter assigning a 0 percent rating. A 
December 2002 decision by the Department of Veterans Affairs 
(VA), New Orleans, Louisiana Regional Office (RO), awarded an 
increased rating of 10 percent for effective December 4, 
2001, the date of the award of service connection.

In May 2004, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.

This case was previously before the Board and, in September 
2004, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review. 

FINDING OF FACT

The veteran's right knee disability is asymptomatic; 
complaints of pain and radiological evidence of mild 
degenerative changes are unrelated to the service-connected 
disorder.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status 
post excision of lesion of bone, right medial femoral condyle 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59 and Part 4, Diagnostic Codes 
5010-5257, 5260, 5261 (2005). 
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  In this case, the veteran's claim 
for service connection was received in December 2001.  In 
correspondence dated in February 2002, he was notified of the 
provisions of the VCAA as they pertain to the issue of 
service connection.  In May 2002, service connection was 
granted for status post excision of a lesion of the right 
medial femoral condyle, and a zero percent rating was 
assigned.  A timely appealed was filed by the veteran.  In a 
rating action in December 2002, rating was increased to 10 
percent.  In correspondence dated in October 2004, the 
veteran was notified of the provisions of VCAA as they 
pertain to claims for increased ratings.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The Board concludes that the discussion in the October 2004 
VCAA letters informed the veteran of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.  Specifically, the Board 
concludes that this letter informed him why the evidence on 
file was insufficient to grant the claims; what evidence the 
record revealed; what VA was doing to develop the claims; and 
what information and evidence was needed to substantiate his 
claims.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506.  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  This includes notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

In the present appeal, the veteran was not provided with 
initial notice of the type of evidence necessary to establish 
a disability rating or the effective date for the disability 
on appeal in a letter.  However, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating, any question as to 
the appropriate effective date to be assigned is rendered 
moot.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA treatment records, as well as recent VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran's service medical records show that the veteran 
underwent excision of lesion of bone, medial femoral condyle 
of the right knee.

A RO rating decision, dated in May 2002, established service 
connection for status post excision of lesion of bone, right 
medial condyle.  A zero percent rating was assigned.  

The record reveals that in May and September 2002, the 
veteran failed to report for scheduled VA medical 
examinations.

VA outpatient treatment records show that in July 2002, the 
veteran was evaluated for complaints of right knee pain, 
which he reported as dull and aching in nature.  On physical 
examination, the knee had full range of motion.  Motor 
strength was 5/5 and sensation was intact.  There was 
tenderness to palpation at the infrapatellar insertion.  
Right knee patellofemoral syndrome was diagnosed.  He was 
again evaluated for complaints of right knee pain brought on 
by walking in October 2002.  The pain was described as 
intermittent, affecting physical activities and mobility.  
Pain was managed by medication.  Range of motion of the knee 
was within normal limits and there was no instability or 
effusion.  The examiner reviewed a June 2002 x-ray of the 
right knee and noted mild degenerative changes. There was 
also a metallic foreign body posterior to the knee and bony 
projections along the medial aspect of the distal femur.  
Right knee degenerative changes and right knee patellofemoral 
syndrome were diagnosed.

An RO rating action dated in December 2002 increased the 
disability evaluation for the service connected right knee 
disorder from 0 percent to 10 percent, under Diagnostic Code 
5010-5257 of the Rating Schedule, effective from December 
2001.

At his hearing in May 2004, the veteran described his knee 
injury in service and recent treatment.  He said that his 
knee condition had progressively deteriorated and that he 
used a cane to assist ambulation. 

The veteran was afforded a VA orthopedic examination in 
February 2005.  Physical examination revealed the knee to be 
stable.  There was no swelling.  The veteran exhibited an 
unlimited range of motion from 0 to 140 degrees.  X-ray 
revealed evidence of mild degenerative joint disease in the 
right knee.  The veteran's examiner reported that he had 
reviewed the veteran's claims file and that it revealed that 
the mass excised in service was never intraarticular.  He 
stated that the knee changes were not related in any way to 
this mass.  Mild degenerative changes in the right knee not 
related to nonmalignant exostosis of the distal femur was the 
diagnosis.

In a May 2005 addendum to the February 2005 examination, the 
examiner noted that the veteran's range of motion was not 
limited by pain, weakness, lack of endurance or fatigue.  He 
added, in fact, there was no limitation of motion at all.  He 
added that there was no evidence of instability, recurrent 
subluxation, locking, or pain.  He added that in addition it 
should be understood that the veteran had an excision of a 
lesion that was not within the knee joint.  It was 
extraarticular.  He further stated that, therefore, any 
changes that occur in the knee at this time are unlikely to 
be related to an excision of a nonarticular surface 
condition, but rather due to the ageing process and the 
physical activity required in the veteran's former employment 
as a stevedore.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration involves the propriety of the 
initial evaluations assigned, such as here, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2004).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31. (2004).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)


525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005)

In VAOPGCPREC 23-97 (July 1, 1997), VA General Counsel stated 
that, when a knee disorder is rated under Diagnostic 
Code 5257, and a veteran also has limitation of knee motion, 
which at least meets the criteria for a no percent evaluation 
under Diagnostic Code 5260 or 5261, separate evaluations may 
be assigned for arthritis or limitation of motion and 
flexibility.  However, General Counsel stated that if the 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  See also VAOPGCPREC 9-98 
(August 14, 1998).  

The veteran is currently in receipt of a 10 percent rating 
under Diagnostic Code 5010-5257 for his right knee 
disability.  

The Board initially notes that the record establishes that 
the veteran has right knee pathology unrelated to his 
service-connected post operative knee disability that is 
manifested by subjective complaints of pain, and radiological 
evidence of osteoarthritis characterized as mild by the 
veteran's VA examiner in February 2005.  

The veteran's symptoms, as noted on his most recent VA 
examination and the addendum to that examination, do not 
include limitation of motion. As such, despite the veteran's 
complaints of pain and its questionable relationship to the 
service-connected disability, there is no objective evidence 
of motion limitation such as to warrant assignment of even a 
0 percent rating for the right knee disorder under Diagnostic 
Code 5260 and/or 5261.

Furthermore, again notwithstanding the origin of the 
pathology, neither does the evidence show the presence of 
other right knee manifestations that would support the 
assignment of an evaluation in excess of that currently 
assigned for this disability.  The medical evidence does not 
objectively confirm right knee instability.  In fact, the 
February 2005 VA examination specifically notes that the 
veteran's right knee is stable ligamentously.  Absent 
objective evidence of instability, a separate or higher 
evaluation under Diagnostic Code 5257 is not warranted.

There are otherwise no objective findings demonstrating 
entitlement to a rating in excess of 10 percent for the right 
knee under any other potential applicable diagnostic code.  
As such, the veteran's claim for increased evaluation for his 
right knee disorder must be denied.  Furthermore, the Board 
finds that the current 10 percent rating represents the 
highest rating warranted since December 2001 and staged 
ratings from that date are not applicable.  Fenderson v. 
West, 12 Vet. App. 119 (1999).
 
 
ORDER

A higher initial evaluation, in excess of 10 percent, for 
status post excision of lesion of bone, right medial femoral 
condyle is denied. 




____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


